PER CURIAM.
Appellant Pridgeon asserts that key evidence should have been suppressed because the affidavit upon which a search warrant was based did not give probable cause for the warrant.
We are unable to reach the merits of Pridgeon’s argument because, although a motion to suppress was filed and a hearing was held on the issue, trial counsel at each of Pridgeon’s trials failed to object contemporaneously to introduction of the evidence *637and thereby failed to preserve the issue for appeal. See Terry v. State, 668 So.2d 954 (Fla.1996); Davis v. State, 728 So.2d 341 (Fla. 1st DCA 1999); Randall v. State, 718 So.2d 230 (Fla. 3d DCA 1998); Coffee v. State, 699 So.2d 299 (Fla. 2d DCA 1997).
AFFIRMED.
ALLEN, LAWRENCE, and BENTON, JJ., CONCUR.